UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7113



In Re:   RICHARD CHEEKS,

                                                          Petitioner.



         On Petition for Writ of Mandamus.   (CA-01-3616-1)


Submitted:   October 24, 2002             Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard Cheeks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Cheeks petitions for a writ of mandamus.              He seeks an

order preventing the state court from considering his state habeas

petition   and      preventing   the    state       prosecutor   from   further

participation in his case.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.           See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).              Further, mandamus is a

drastic    remedy     and   should     only    be    used   in   extraordinary

circumstances.       See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). This court

does not have jurisdiction to grant mandamus relief against state

officials, see Gurley v. Superior Court of Mecklenburg County, 411

F.2d 586, 587 (4th Cir. 1969), and does not have jurisdiction to

review state court orders, see District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 482 (1983).

     The relief sought by Cheeks is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for a writ of mandamus.             We dispense

with oral argument because the facts and legal contentions are




                                        2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                3